DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-12 in the reply filed on 08-24-2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 12 is objected to because of the following informalities:  silicon oxynitride is repeated twice. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2, 7, 9, 10 and 12 are rejected since they recite a Markush grouping which is open ended and it is unclear what other alternatives are intended to be encompassed by the claim. To overcome this rejection. Applicant may provide a proper close ended Markush grouping.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (US 2019/0157344 A1; hereinafter Wei).

Regarding claim 1, Wei teaches a semiconductor structure comprising a substrate (see e.g. substrate 210, Para [0044], Figure 5) a magnetic tunnel junction on the substrate (see e.g. MRAM cell with a bottom electrode 254 disposed on the substrate 210, MTJ film stack 255 disposed on the bottom electrode 254 and a top electrode 256 disposed on the MTJ film stack 255, Para [0049], Figure 5; The bottom electrode 254, the MTJ film stack 255 and the top electrode 256, as shown in Figure 5 correspond to the first electrode layer 110, the MTJ functional layer 101 and the second electrode layer 155 of the MRAM cell 100 respectively as shown in Figure 1B, Para [0049]), wherein the magnetic tunnel junction includes a bottom electromagnetic structure on the substrate (see e.g. bottom electromagnetic layers 110-130 disposed on the substrate 210, Paras [0023] - [0031], Figure 1B), an insulating layer on the bottom electromagnetic structure (see e.g. a tunneling barrier layer 135 disposed on the bottom electromagnetic layers 110-130, Paras [0023] – [0025], Figure 1B), and a top electromagnetic structure on the insulating layer (see e.g. top electromagnetic layers 140-155 disposed on the tunneling barrier layer 135, Paras [0032] – [0033], Figure 1B) and a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction (see e.g. a second insulating cover layer 280 formed on the sidewall surfaces of the magnetic tunnel junction, Para [0051], Figure 5; Examiner’s note: The second insulating cover layer 280 has the same structure and similar thickness as the sidewall tunneling layer recited in the specification. Hence it would serve the function of the sidewall tunneling layer and the electrons would be able to tunnel through the insulating cover layer’s thickness. Therefore, the second insulating cover layer 280 is being treated as a sidewall tunneling layer).

Regarding claim 2, Wei teaches a semiconductor structure as referred in claim 1 wherein the sidewall tunneling layer is made of aluminum oxide (see e.g. the second insulating cover layer 280 is made of aluminum oxide and is disposed on the opposing side walls of the MRAM cell structure, Para [0051], Figure 5).

Regarding claim 3, Wei teaches a semiconductor structure as referred in claim 1 wherein the sidewall tunneling layer has a thickness ranging from about 1 nanometers to about 10 nanometers (see e.g. the second insulating cover layer 280 has an overlapping thickness ranging from about 1nm to about 10nm, Para [0051], Figure 5).

Regarding claim 4, Wei teaches a semiconductor structure as referred in claim 3 wherein the sidewall tunneling layer has a thickness ranging from about 3 nanometers to about 5 nanometers (see e.g. the second insulating cover layer 280 has an overlapping thickness ranging from about 3nm to about 5nm, Para [0051], Figure 5).

 Regarding claim 5, Wei teaches a semiconductor structure as referred in claim 1 wherein a conductive layer is provided in the substrate (see e.g. the lower metal wiring 213 includes one or more layers of conductive material such as copper, copper alloy, aluminum or any other suitable conductive materials and is provided in the substrate 210, Para [0045]; Para [0060], Figure 5), and the substrate exposes a surface of the conductive layer (see e.g. the substrate 210 exposes a surface of the lower metal wiring 213 so that via contact openings 222 with via contacts 219 can be formed, Para [0060], Figures 5, 6B and 6C).

Regarding claim 6, Wei teaches a semiconductor structure as referred in claim 1 wherein the bottom electromagnetic structure (see e.g. bottom electromagnetic layers 110-130, Paras [0023] - [0031], Figure 1B; The bottom electrode 254 disposed on the substrate 210 and the MTJ film stack 255 disposed on the bottom electrode 254, as shown in Figure 5 correspond to the first electrode layer 110 and the MTJ functional layer 101 of the MRAM cell 100 respectively as shown in Figure 1B, Para [0049]) includes a lower electrode layer on the substrate (see e.g. first electrode layer 110 disposed on the substrate 210, Para [0023], Figure 1B), a lower composite layer on the lower electrode layer (see e.g. layer 1201 is a sublayer of the first pinned layer 120 and is disposed on the first electrode layer 110 and includes a multilayer structure of cobalt and platinum. The cobalt and platinum layers are alternately stacked such that the total thickness of the layer 1201 is in the range from about 5nm to 10nm, Para [0031], Figures 1B and 2B), and a lower electromagnetic layer on the lower composite layer (see e.g. layer 1202 is a sublayer of the first pinned layer 120 and is disposed on the layer 1201 and includes a cobalt layer with a thickness in the range from about 0.4nm to 0.6nm, Para [0031], Figures 1B and 2B).

Regarding claim 7, Wei teaches a semiconductor structure as referred in claim 6 wherein the lower electrode layer is made of a material including tantalum (see e.g. first electrode layer 110 made of a conductive material such as metal including tantalum, molybdenum, cobalt, platinum and nickel, Para [0033], Figure 1B), the lower composite layer includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including platinum, cobalt (see e.g. layer 1201 is a sublayer of the first pinned layer 120 and includes a multilayer structure of cobalt and platinum. The cobalt and platinum layers are alternately stacked such that the total thickness of the layer 1201 is in the range from about 5nm to 10nm, Para [0031], Figures 1B and 2B), and the lower electromagnetic layer is made of a material including cobalt (see e.g. layer 1202 is a sublayer of the first pinned layer 120 and includes a cobalt layer with a thickness in the range from about 0.4nm to 0.6nm, Para [0031], Figures 1B and 2B).

Regarding claim 8, Wei teaches a semiconductor structure as referred in claim 1 wherein the top electromagnetic structure (see e.g. top electromagnetic layers 140-155, Paras [0032] - [0033], Figure 1B; The top electrode 256 and the MTJ film stack 255, as shown in Figure 5 correspond to the second electrode layer 155 and the MTJ functional layer 101 of the MRAM cell 100 respectively as shown in Figure 1B, Para [0049]) includes an upper electromagnetic layer on the insulating layer (see e.g. layer 1401 is a sublayer of the free magnetic layer 140 and is disposed on the tunneling barrier layer 135 and is a cobalt iron boron layer, a cobalt palladium layer and/or a cobalt iron layer with a thickness in the range from about 1.0 nm to about 2.0 nm, Para [0032], Figures 1B and 2C), an upper composite layer on the upper electromagnetic layer (see e.g. layer 1403 is a sublayer of the free magnetic layer 140 and is disposed on the layer 1401 and is a cobalt iron boron layer, a cobalt palladium layer and/or a cobalt iron layer with a thickness in the range from about 1.0 nm to about 2.0 nm, Para [0032], Figures 1B and 2C) and an upper electrode layer on the upper composite layer (see e.g. second electrode layer 155 disposed on the layer 1403, Paras [0023] – [0033], Figure 1B).

Regarding claim 10, Wei teaches a semiconductor structure as referred in claim 1 wherein the insulating layer is made of a material including magnesium oxide (see e.g. tunneling barrier layer 135 made of a material including magnesium oxide, Para [0025], Figure 1B).

Regarding claim 11, Wei teaches a semiconductor structure as referred in claim 1 further comprising a protective layer on sidewall surfaces of the sidewall tunneling layer (see e.g. a first insulating cover layer 227 formed on the opposing side walls on the MRAM cell structure, Para [0050], Figure 5; Examiner’s interpretation: The claim does not specifically recite whether the protective layer is formed on the inner or outer sidewall surfaces of the sidewall tunneling layer i.e. which of the two either the sidewall tunneling layer or the protective layer is disposed directly on the sidewall surfaces of the magnetic tunnel junction. Therefore, the first insulating cover layer 227 disposed directly on the opposing sidewalls of the MRAM cell structure is being treated as the protective layer).

Regarding claim 12, Wei teaches a semiconductor structure as referred in claim 11 wherein the protective layer is made of a material including silicon carbide nitride, silicon oxynitride (see e.g. the first insulating cover layer 227 is made of a material including a nitride-based insulating material such as silicon oxynitride, silicon carbide nitride and silicon oxycarbonitride, Para [0050], Figure 5).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S. 103 as being unpatentable over Wei.
Regarding claim 9, Wei as referred in claim 8 teaches a lower electrode layer made of a material such as tantalum (see e.g. first electrode layer 110 made of a conductive material such as metal including tantalum, molybdenum, cobalt, platinum and nickel, Para [0033], Figure 1B).
However, Wei does not explicitly teach the material used for forming the upper electrode layer (see e.g. second electrode layer 155 is made of a conductive material such as metal, to reduce the resistivity during reading operation, Para [0033], Figure 1B).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide an upper second electrode layer made of the same material, such as tantalum, as the lower electrode layer due to convenience and cost benefits. 
 Wei further teaches the upper composite layer includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including cobalt iron boron or cobalt iron (see e.g. layer 1401 is a sublayer of the free magnetic layer 140 and is a cobalt iron boron layer, a cobalt palladium layer and/or a cobalt iron layer with a thickness in the range from about 1.0 nm to about 2.0 nm, Para [0032], Figures 1B and 2C).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a composite layer with a thickness of about 2nm for optimizing device function such as increasing the perpendicular magnetic anisotropy (PMA) and thermal tolerance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Layer 1401 is being treated as a composite layer as it has a thickness of about 2nm which makes it obvious that multiple atomic layers exist. The term “layer” is being given its broadest reasonable interpretation as being an “atomic layer” as the specification does not specifically recite its definition.
Wei further teaches the upper electromagnetic layer is made of a material including cobalt iron boron, cobalt iron (see e.g. layer 1403 is a sublayer of the free magnetic layer 140 and is a cobalt iron boron layer, a cobalt palladium layer and/or a cobalt iron layer with a thickness in the range from about 1 nm to about 2 nm, Para [0032], Figures 1B and 2C).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 8 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 13, 14, 17 and 19 of co-pending U.S. Application No. 17/033102 (US 20210184108 A1) in view of US 2019/0157344 A1. 
Claim limitations of Instant Application
Claim limitations of U.S. Application No. 17/033102 (US 20210184108 A1)
Claim 1,
A semiconductor structure, 
comprising:
a substrate;
a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes:
a bottom electromagnetic structure on the substrate, an insulating layer on the bottom electromagnetic structure, and
a top electromagnetic structure on the insulating layer; and
a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction.
Claim 20,
A semiconductor structure, 
comprising:
a substrate; and
a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes:
a bottom electromagnetic layer on the substrate, a second insulating layer on the bottom electromagnetic layer, a first insulating layer on the second insulating layer, and
a top electromagnetic layer on the first insulating layer.

Notes: 
“bottom electromagnetic layer” of the application is analogous to the instant application’s claimed “bottom electromagnetic structure”.
“top electromagnetic layer” of the application is analogous to the instant application’s claimed “top electromagnetic structure”.
“The first insulating layer” and the “second insulating layer” of the application are analogous to the instant application’s claimed “insulating layer” as both the first insulating layer and the second insulating layer are made of the same materials and serve the same function.


            Although the application does not claim a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction, it is well known in the art.
Wei teaches a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction (see e.g. a second insulating cover layer 280 formed on the sidewall surfaces of the magnetic tunnel junction, Para [0051], Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a sidewall tunneling layer on the sidewall surfaces of the magnetic tunnel junction to allow tunneling of electrons, to protect the magnetic tunnel junction, reduce impact on the magnetic tunnel junction from subsequent processes, and improve integrity of the magnetic tunnel junction, thereby improving stability of the magnetic tunnel junction. 
Claim 5, 
The semiconductor structure according to claim 1, wherein:
a conductive layer is provided in the substrate, and the substrate exposes a surface of the conductive layer.

Claim 1,
A semiconductor structure, comprising:
a substrate;
a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes:
a bottom electromagnetic structure on the substrate, 

an insulating layer on the bottom electromagnetic structure, and
a top electromagnetic structure on the insulating layer; and
a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction.
Claim 13,
The method according to claim 1, 
wherein:
a conductive layer is provided in the substrate, and the substrate exposes a surface of the conductive layer; and
the bottom electromagnetic material film is on the substrate and the surface of the conductive layer.

Claim 1,
A method for forming a semiconductor structure, comprising:
and   D.
providing a substrate; forming a bottom electromagnetic material film on the substrate;
forming a precursor film on the bottom electromagnetic material film; and forming a first insulating film on the precursor film.
Notes: 
“bottom electromagnetic material film” of the application is analogous to the instant application’s claimed “bottom electromagnetic structure”.
“precursor film” and “first insulating film” of the application are analogous to the instant application’s claimed “insulating layer”.

Claims 1 and 13 of the application do not specifically recite forming a magnetic tunnel junction on the substrate and a top electromagnetic material film formed on the insulating film. However, it would be obvious to have a top electromagnetic material film disposed on the insulating film and the bottom electromagnetic material film as taught by claim 18 of the application so that the electrons can tunnel between the two ferromagnetic layers through the insulating film and the device can function as a magnetic tunnel junction on the substrate.
Claim 6,
The semiconductor structure according to claim 1, wherein:
the bottom electromagnetic structure includes:
a lower electrode layer on the substrate;
a lower composite layer on the lower electrode layer; and
a lower electromagnetic layer on the lower composite layer.
Claim 14,
The method according to claim 1, 
wherein:
the bottom electromagnetic material film includes:
a lower electrode film on the substrate and the surface of the conductive layer, 
a lower composite film on the lower electrode film, and
a lower electromagnetic film on the lower composite film.

Notes: 
“bottom electromagnetic material film” of the application is analogous to the instant application’s claimed “bottom electromagnetic structure”.

“lower electrode film” of the application is analogous to the instant application’s claimed “lower electrode layer”.
“lower composite film” of the application is analogous to the instant application’s claimed “lower composite layer”.
“lower electromagnetic film” of the application is analogous to the instant application’s claimed “lower electromagnetic layer”.
Claim 7, 
The semiconductor structure according to claim 6, wherein:
the lower electrode layer is made of a material including copper, tungsten, aluminum, titanium, titanium nitride, tantalum, or a combination thereof, 
the lower composite layer includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof, and
the lower electromagnetic layer is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof.

Claim 6,
The semiconductor structure according to claim 1, wherein:
the bottom electromagnetic structure includes:
a lower electrode layer on the substrate;
a lower composite layer on the lower electrode layer; and
a lower electromagnetic layer on the lower composite layer.

Claim 1,
A semiconductor structure, comprising:
a substrate;

a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes:
a bottom electromagnetic structure on the substrate, 
an insulating layer on the bottom electromagnetic structure, and
a top electromagnetic structure on the insulating layer; and
a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction.
Claim 16,
The method according to claim 15, wherein:
when the lower composite film has the single layer structure, the lower composite film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof; and

when the lower composite film has the composite structure, the lower composite film includes a plurality of conductive layers overlapped each other, and each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof.

Claim 15,
The method according to claim 14, wherein:

the lower electrode film is made of a material including copper, tungsten, aluminum, titanium, titanium nitride, tantalum, or a combination thereof;

the lower composite film has a structure including a single layer structure or a composite structure; and

the lower electromagnetic film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxygen, or a combination thereof.

Claim 14,
The method according to claim 1, wherein:

the bottom electromagnetic material film includes:

and   J.
a lower electrode film on the substrate 

and the surface of the conductive layer, 

a lower composite film on the lower electrode film, and
a lower electromagnetic film on the lower composite film.

Claim 1,
A method for forming a semiconductor structure, comprising:
,   E. and   J.
providing a substrate; forming a bottom electromagnetic material film on the substrate;

forming a precursor film on the bottom electromagnetic material film; and forming a first insulating film on the precursor film.


Notes: 
Even though in the application the lower electrode film is separate from the bottom electromagnetic material film but it can be considered either as a bottom electromagnetic material film on its own or part of the said bottom electromagnetic material film since the bottom electromagnetic material film is just an arbitrary definition. Therefore, “bottom electromagnetic material film” or “lower electrode film” of the application are analogous to the instant application’s claimed “bottom electromagnetic structure”.

 “lower electrode film” of the application is analogous to the instant application’s claimed “lower electrode layer”.
“lower composite film” of the application is analogous to the instant application’s claimed “lower composite layer”.
“lower electromagnetic film” of the application is analogous to the instant application’s claimed “lower electromagnetic layer”. 
“precursor film” and “first insulating film” of the application are analogous to the instant application’s claimed “insulating layer”.
Claim 8,
The semiconductor structure according to claim 1, wherein:



the top electromagnetic structure includes:

an upper electromagnetic layer on the insulating layer;
an upper composite layer on the upper electromagnetic layer; and
an upper electrode layer on the upper composite layer.
Claim 17,
The method according to claim 1, further comprising:
forming a top electromagnetic material film on the first insulating film, wherein
 
the top electromagnetic material film 
includes:

an upper electromagnetic film on the first insulating film, 
an upper composite film on the upper electromagnetic film, and
an upper electrode film on the upper composite film.

Notes: 
“top electromagnetic material film” of the application is analogous to the instant application’s claimed “top electromagnetic structure”.
“upper electrode film” of the application is analogous to the instant application’s claimed “upper electrode layer”.
“upper composite film” of the application is analogous to the instant application’s claimed “upper composite layer”.
“upper electromagnetic film” of the application is analogous to the instant application’s claimed “upper electromagnetic layer”.
Claim 10,
The semiconductor structure according to claim 1, wherein:




the insulating layer is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof.
Claim 9,
The method according to claim 1, 
wherein:
forming the first insulating film includes a chemical vapor deposition process, a physical vapor deposition process, an atomic layer deposition process, or a combination thereof, and
the first insulating film is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof.

Notes: 
“first insulating film” of the application is analogous to the instant application’s claimed “insulating layer”.


Claims 1, 5, 6 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 6 and 5 of co-pending U.S. Application No. 17/033776 (US 20210184109 A1) in view of US 2019/0157344 A1. 
Claims of Instant Application
Claims of U.S. Application No. 17/033776 (US 20210184109 A1)
Claim 1,
A semiconductor structure, 
comprising:
a substrate;
a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes:
a bottom electromagnetic structure on the substrate,
an insulating layer on the bottom electromagnetic structure, and
a top electromagnetic structure on the insulating layer; and
a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction.
Claim 1,
 A semiconductor structure, comprising:
a substrate; 

a conductive layer in the substrate and having a surface exposed by the substrate, wherein a groove is formed in the substrate and adjacent to the conductive layer, and a sidewall of the groove exposes a portion of a sidewall surface of the conductive layer; and 

a lower electrode layer located in the groove and on a top surface of the conductive layer, 

wherein 
the lower electrode layer covers the top surface and the portion of the sidewall surface of the conductive layer.

Claim 4,
The semiconductor structure according to claim 1, further comprising 

a magnetic tunnel material film on the lower electrode layer, wherein the magnetic tunnel material film comprises:
a lower electromagnetic material film on the substrate and on the lower electrode layer;
an insulation film on the lower electromagnetic material film; and
an upper electromagnetic material film on the insulation film.

Notes: 
Even though in the application the lower electrode layer is separate from the lower electromagnetic material film but it can be considered either the lower electromagnetic material film on its own or part of the said lower electromagnetic material film since the lower electromagnetic material film is just an arbitrary definition. Therefore, “lower electromagnetic material film” or “lower electrode layer” of the application is analogous to the instant application’s claimed “bottom electromagnetic structure”.
The magnetic tunnel material film is on the substrate since it is disposed on the lower electrode layer which is disposed on the conductive surface exposed by the substrate. 
 “magnetic tunnel material film” of the application is analogous to the instant application’s claimed “magnetic tunnel junction”.
 “insulation film” of the application is analogous to the instant application’s claimed “insulating layer”.
“upper electromagnetic material film” of the application is analogous to the instant application’s claimed “top electromagnetic structure”.

           Although the application does not claim a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction, it is well known in the art.
Wei teaches a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction (see e.g. a second insulating cover layer 280 formed on the sidewall surfaces of the magnetic tunnel junction, Para [0051], Figure 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide a sidewall tunneling layer on the sidewall surfaces of the magnetic tunnel junction to allow tunneling of electrons, to protect the magnetic tunnel junction, reduce impact on the magnetic tunnel junction from subsequent processes, and improve integrity of the magnetic tunnel junction, thereby improving stability of the magnetic tunnel junction. 

Claim 5, 
The semiconductor structure according to claim 1, wherein:

a conductive layer is provided in the substrate, and the substrate exposes a surface of the conductive layer.

Claim 1,
A semiconductor structure, 
comprising:
a substrate;
a magnetic tunnel junction on the substrate, wherein the magnetic tunnel junction includes:
a bottom electromagnetic structure on the substrate,
an insulating layer on the bottom electromagnetic structure, and
a top electromagnetic structure on the insulating layer; and
a sidewall tunneling layer on sidewall surfaces of the magnetic tunnel junction.
Claim 10,
A method for forming a semiconductor structure, comprising:

and   B.
providing a substrate, wherein the substrate includes a conductive layer therein, and a surface of the substrate exposes a surface of the conductive layer;

forming a groove adjacent to the conductive layer in the substrate, wherein the groove exposes a portion of a sidewall surface of the conductive layer; and

forming a lower electrode layer in the groove and on a top surface of the conductive layer.

Claim 16,
The method according to claim 10, further comprising:

forming a magnetic tunnel material film on the lower electrode layer; 

and patterning the magnetic tunnel material film, thereby forming a magnetic tunnel junction.

Claim 19, 
The method according to claim 16, further comprising:
after forming the magnetic tunnel junction, 

forming a sidewall spacer on a sidewall surface of the magnetic tunnel junction.

Notes: 
Even though in the application the lower electrode layer is separate from the lower electromagnetic material film but it can be considered either as a lower electromagnetic material film on its own or part of the said lower electromagnetic material film since the lower electromagnetic material film is just an arbitrary definition. Therefore, “lower electrode layer” of the application is analogous to the instant application’s claimed “bottom electromagnetic structure”

The magnetic tunnel material film is on the substrate since it is disposed on the lower electrode layer which is disposed on the conductive surface exposed by the substrate.  
 “magnetic tunnel material film” of the application is analogous to the instant application’s claimed “magnetic tunnel junction”.
“Sidewall spacer” of the application is analogous to the instant application’s claimed” sidewall tunneling layer”. As the tunneling is an intended use and can be performed by the sidewall spacer.

Claims 10, 16 and 19 of the application do not specifically recite forming an upper electromagnetic material film on the insulation film which is disposed on the lower electromagnetic material film. However, it would be obvious to have an upper electromagnetic material film disposed on the insulation film and the lower electromagnetic material film as taught by claim 4 of the application so that the electrons can tunnel between the two ferromagnetic layers through the insulating film and the device can function as a magnetic tunnel junction on the substrate.
Claim 6,
The semiconductor structure according to claim 1, wherein:
the bottom electromagnetic structure includes:
a lower electrode layer on the substrate;
a lower composite layer on the lower electrode layer; and
a lower electromagnetic layer on the lower composite layer.


Claim 6, 
The semiconductor structure according to claim 4, wherein:
the lower electromagnetic material film comprises 
and  C. 
a lower composite film on the substrate and on the lower electrode layer, and 
a lower electromagnetic film on the lower composite film; and

the upper electromagnetic material film includes an upper composite film on the insulation film, and an upper electromagnetic film on the upper composite film.

Notes:

Even though in the application the lower electrode layer is separate from the lower electromagnetic material film but can be considered its part as the lower electromagnetic material film is just an arbitrary definition. The lower electrode layer is disposed on the substrate, and the lower composite film is disposed on the lower electrode layer.
 “lower electromagnetic material film” of the application is analogous to the instant application’s claimed “bottom electromagnetic structure”.
“lower composite film” of the application is analogous to the instant application’s claimed “lower composite layer”.
“lower electromagnetic film” of the application is analogous to the instant application’s claimed “lower electromagnetic layer”.
Claim 10,
The semiconductor structure according to claim 1, wherein:
the insulating layer is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof.
Claim 5,
The semiconductor structure according to claim 4, wherein:
the insulation film is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof.
Note: 
“insulation film” of the application is analogous to the instant application’s claimed “insulating layer”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO-2018125142-A1 (see e.g. Based on the claim language, US 2019/0157344 A1 has been used for rejecting the sidewall tunneling layer and the protective layer since the claims do not specifically recite which of the two layers either the sidewall tunneling layer or the protective layer is disposed directly on the sidewall surfaces of the magnetic tunnel junction. However, based on the specification which recites that the sidewall tunneling layer is disposed directly on the sidewall surfaces of the magnetic tunnel junction and the protective layer is disposed on the sidewall tunneling layer, WO-2018125142-A1 could be potentially used for a 103 rejection).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to
registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893